Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-20 are pending in this Office Action.

Priority
2.	The examiner acknowledges that this application is a continuation of International Application No. PCT/CN2018/080944, filed on March 28, 2018, which claims priority to China Patent 201710214053.7, filed on April 1, 2017. The disclosures of the aforementioned applications are hereby incorporated by reference in their entireties.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/26/2019 and 02/28/2020 and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0304706 issued to MacInnis (Applicant IDS) in view of KR101620219B1 issued to Lee et al. (Lee).
	As per claim 1, MacInnis teaches an image distribution method, applied to a node device in a distributed file system (MacInnis: ¶ 0010 – distributed storage, including a local storage layer, a distributed storage layer, and a cloud storage layer), comprising: generating interplanetary file system (IPFS) metadata of a first image and an IPFS metadata identifier of the first image based on a plurality of pieces of block data of the first image (MacInnis: ¶ 0011 – storing an electronic file in a local storage layer of one of the computing devices. The electronic file can be asynchronously transmitted, in portions, over the network, to others of the plurality of computing devices such that the electronic file is stored across the other computing devices in the distributed storage layer and Metadata for each electronic file can be stored in the local storage layer of each computing device. The metadata can include pointers to locations of the portions of the electronic files stored in the local storage layer and distributed storage layer), wherein the IPFS metadata comprises a first image identifier, a name of the node device, and names and address information of the pieces of block data (MacInnis: ¶ 0039 – teaches when electronic file is stored in the distributed storage layer 120, it is broken up into portions ("chunks" or "blocks") 151 and each of these chunks is hashed, producing a value which identifies each chunk's position in the keyspace, and thus each computing device instance on which each chunk will be stored), storing the pieces of block data in storage locations corresponding to the address information in an IPFS repository of the node device (MacInnis: ¶ 0040 – the electronic file 150 can further be asynchronously transmitted over the network to a cloud storage layer 130 such that the electronic file 150 is mirrored in the cloud storage layer 130. In accordance with an exemplary embodiment, with reference to FIG. 2A and FIG. 2B, the cloud storage layer 130 can include the entire dataset stored in the system); and adding the IPFS metadata identifier to a distributed hash table (DHT) of the distributed file system, wherein the DHT comprises IPFS metadata identifiers of images published by a plurality of node devices in the distributed file system (MacInnis: ¶ 0039 – hashing the portions 151 onto the storage devices (e.g., 122a and 122b [ collectively, 122]) of the other computing devices 121 via the network can be accomplished using a distributed hash table implementation such as Chord. For purpose of illustration, and not limitation, each computing device (e.g., 121) can be a Chord node, where each Chord node is responsible for some portion of a keyspace).
	MacInnis however does not explicitly teach and wherein the IPFS metadata identifier indexes the IPFS metadata;
	Lee however explicitly teaches and wherein the IPFS metadata identifier indexes the IPFS metadata (Lee: ¶ 0015 – transmitting the index of the duplicated block in the new virtual machine image to the adjacent peer; and receiving data (metadata) or a hash value for the non-replicated block from the other peer);
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MacInnis in view of Lee to teach the IPFS metadata identifier indexes the IPFS metadata. One would be motivated to do so as when an image of a virtual machine is transmitted it also transmits the index of the duplicated block in the new virtual machine image to the adjacent peer; and receiving data (metadata) or a hash value for the non-replicated block from the other peer  (Lee: ¶ 0014, ¶ 0015).

	As per claim 2, the modified teaching of MacInnis teaches the image distribution method of claim 1, wherein adding the IPFS metadata identifier to the DHT comprises: receiving a publication request for the first image, wherein the publication request carries the first image identifier; obtaining the IPFS metadata identifier based on the first image identifier; and adding the IPFS metadata identifier to the DHT (Lee: ¶ 0017 – receiving a request to provide a specific block of a virtual machine image from another peer node-The request is secured by the other peer node. Contains one block index; If the specific block is a block that overlaps with any one of the blocks secured by the other peer node based on the block index, transmitting a hash value of the specific block in response to the request; And if the specific block does not overlap with any one of the blocks secured by the other peer node based on the block index, transmitting the data of the specific block in response to the request. Can be provided).

	As per claim 3, the modified teaching of MacInnis teaches the image distribution method of claim 1, wherein the IPFS metadata further comprises first version information of the first image, and wherein storing (MacInnis: ¶ 0013 – an edited version of the electronic file can be stored by a computing device. The computing device can compare the edited version of the file with the original electronic file to generate fixed or variable sized edited portions. The edited portions can be hashed onto the storage devices of the other computing devices via the network, and the metadata can be updated to include, for the edited version of the file, pointers to the unchanged portions of the original file and pointers to the edited portions locations).

	As per claim 4, the modified teaching of MacInnis teaches the image distribution method of claim 1, wherein generating the IPFS metadata identifier comprises performing image service-customized encoding and hash encoding on the first image identifier to obtain the IPFS metadata identifier (MacInnis: ¶ 0035 – The electronic file 150 can further be asynchronously transmitted (103) over the network to a cloud storage layer 130 such that the electronic file 150 is mirrored in the cloud storage layer 130. Such transmission can include first encrypting the data corresponding to the file 150 prior to transmission).

	As per claim 9, the claim resembles claim 1 and is rejected under the same rationale while MacInnis teaches a memory configured to store executable instructions; and a processor coupled to the memory, wherein when executed by the processor (MacInnis: ¶ 0057 – the presence of the computer, processor, memory, storage, and networking hardware and computer readable code which can be stored on computer readable media and when executed cause a processor to perform certain functions). 

	As per claim 10, the claim resembles claim 2 and is rejected under the same rationale.
	As per claim 11, the claim resembles claim 3 and is rejected under the same rationale.

	As per claim 12, the claim resembles claim 4 and is rejected under the same rationale.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 5, 7, 13, and 15 are rejected under 35 U.S.C. 102[ (a) (2) as being anticipated by KR101620219B1 issued to Lee et al. (Lee).
	As per claim 5, Lee teaches an image obtaining method, applied to a first node device in a distributed file system, comprising: receiving a first obtaining request for an image, wherein the first obtaining request carries an image identifier of the image; determining, based on the image identifier, whether an interplanetary file system (IPFS) metadata identifier of the image exists in a distributed hash table (DHT), wherein the DHT comprises IPFS metadata identifiers of images published by a plurality of node devices in the distributed file system, and wherein an IPFS metadata identifier indexes IPFS metadata of the image (Lee: ¶ 0017 – receiving a request to provide a specific block of a virtual machine image from another peer node-The request is secured by the other peer node. Contains one block index; If the specific block is a block that overlaps with any one of the blocks secured by the other peer node based on the block index, transmitting a hash value of the specific block in response to the request; And if the specific block does not overlap with any one of the blocks secured by the other peer node based on the block index, transmitting the data of the specific block in response to the request. Can be provided); obtaining the IPFS metadata corresponding to the IPFS metadata identifier when the IPFS metadata identifier exists in the DHT; and obtaining the image based on the IPFS metadata (Lee: ¶ 0019 – a communication unit that downloads a meta file of a new virtual machine image from a server; A similar image checking unit for checking a virtual similar virtual machine image among the pre-owned virtual machine images as a reference virtual machine image based on similar image information between pre-owned virtual machine images provided by the server and the new virtual machine image; And confirming the matching block using the reference virtual machine image and the metafile of the new virtual machine image, and copying the checked data of the matching block to a block position of the corresponding new virtual machine image, and the new A peer node including a virtual machine image download unit for downloading at least one block that is not duplicated in the virtual machine image from another adjacent peer may be provided).

	As per claim 7, Lee teaches the image obtaining method of claim 5, wherein obtaining the IPFS metadata comprises: sending a second obtaining request to the DHT, wherein the second obtaining request instructs the DHT to obtain the IPFS metadata from the node devices; and receiving a request result from the DHT, wherein the request result carries the IPFS metadata (Lee: ¶ 0090, ¶ 0091 – the second peer node checks whether a specific block according to the request overlaps with blocks already secured by the first peer node and if the blocks already secured by the first peer node overlap, the second peer node transmits a hash value for a specific block of the new virtual machine image requested by the first peer node).

	As per claim 13, the claim resembles claim 5 and is rejected under the same rationale while Lee teaches configured to store executable instructions (Lee: ¶ 0142 – program instructions); and a processor coupled to the memory (Lee: ¶ 0125 – processor and memory).

	As per claim 15, the claim resembles claim 7 and is rejected under the same rationale.

6.	Claims 6, 8, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over KR101620219B1 issued to Lee et al. (Lee) in view of US 2013/0304706 issued to MacInnis (Applicant IDS).
	As per claim 6, Lee teaches the image obtaining method of claim 5 however does not explicitly teach wherein determining whether the IPFS metadata identifier in the DHT comprises: performing image service-
	MacInnis however explicitly teaches wherein determining whether the IPFS metadata identifier in the DHT comprises: performing image service-customized encoding and hash encoding on the image identifier to obtain the IPFS metadata identifier; and comparing the IPFS metadata identifier with the IPFS metadata identifiers in the DHT to determine whether the IPFS metadata identifier exists in the DHT (MacInnis: ¶ 0035 – The electronic file 150 can further be asynchronously transmitted (103) over the network to a cloud storage layer 130 such that the electronic file 150 is mirrored in the cloud storage layer 130. Such transmission can include first encrypting the data corresponding to the file 150 prior to transmission. Metadata, for each electronic file can be stored in the local storage layer 110 of each computing device 121 and the metadata can include pointers to locations of the portions of the electronic files stored in the local storage layer and distributed storage layer and can be compared to determine the existence of the previous image).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee in view of MacInnis to determine whether the IPFS metadata identifier in the DHT comprises: performing image service-customized encoding and hash encoding on the image identifier to obtain the IPFS metadata identifier; and comparing the IPFS metadata identifier with the IPFS metadata identifiers in the DHT to determine whether the IPFS metadata identifier exists in the DHT. One would be motivated to do so as the electronic file (image) can be asynchronously transmitted over the network to a cloud storage layer such that the electronic file is mirrored in the cloud storage layer. Such transmission can include first encrypting the data corresponding to the file prior to transmission. Metadata, for each electronic file can be stored in the local storage layer of each computing device and the metadata can include pointers to locations of the portions of the electronic files stored in the local storage layer and distributed storage layer and can be compared to determine the existence of the previous image (MacInnis: ¶ 0035).

	As per claim 8, Lee teaches the image obtaining method of claim 5 however does not explicitly tech wherein obtaining the image comprises: obtaining, based on a name of a second node device in which the 
	MacInnis however explicitly teaches wherein obtaining the image comprises: obtaining, based on a name of a second node device in which the image is located and address information of a plurality of pieces of block data of the image, the pieces of block data from the second node device, wherein the IPFS metadata comprises the name and the address information; and obtaining the image based on the pieces of block data (McInnis: ¶ 0039 – when electronic file 150 is stored in the distributed storage layer 120, it is broken up into portions ("chunks" or "blocks") 151 and each of these chunks is hashed, producing a value which identifies each chunk's position in the keyspace, and thus each computing device instance on which each chunk will be stored. That is, for example, to retrieve data a computing device only needs to know of a file's (or chunk's) hash value, which identifies where the data can be found).

	As per claim 14, the claim resembles claim 6 and is rejected under the same rationale.

	As per claim 16, the claim resembles claim 8 and is rejected under the same rationale.

	As per claim 17, the modified teaching of Lee teaches the first node device of claim 14, wherein the executable instructions further cause the processor to be configured to: determine target block data based on names of a plurality of pieces of block data of the image in the IPFS metadata; obtain, based on a name of a second node device in which the image is located and address information of the target block data, the target block data from the second node device; and obtain the image based on the target block data and block data of the image that exists in an IPFS repository of the first node device, wherein the target block data is in the pieces of block data and does not exist in the IPFS repository (MacInnis: ¶ 0039, ¶ 0040 – when electronic file 150 is stored in the distributed storage layer 120, it is broken up into portions ("chunks" or "blocks") 151 and each of these chunks is hashed, producing a value which identifies each chunk's position in the keyspace, and thus each computing device instance on which each chunk will be stored. The cloud storage layer 130 can serve as a redundancy for the local layer 110 and distributed layer 120, and additionally or alternatively as a repository for data that exceeds the capacity of the local layers 110 and distributed layer 120. For example, as illustrated in FIG. 2A, where the system includes file portions A-I, the local storage layer 110 of one computing device can store, for example, file portions A, D, and F, the distributed storage layer 120 can store file portions A, B, C, D, G, and F, and the cloud storage layer can store all file portions A-I).

	As per claim 18, the claim resembles claim 17 and is rejected under the same rationale.

7.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0304706 issued to MacInnis (Applicant IDS) in view of KR101620219B1 issued to Lee et al. (Lee) and further in view of US 10,242,065 issued to Starling et al. (Starling).
	As per claim 19, the modified teaching of MacInnis teaches the image distribution method of claim 1 however does not explicitly teach wherein generating the IPES metadata comprises organizing the pieces of block data based on a Merkle database availability group (DAG) algorithm.
	Starling however explicitly teaches wherein generating the IPES metadata comprises organizing the pieces of block data based on a Merkle database availability group (DAG) algorithm (Starling: abstract – a Merkle tree with each node having a hashed value of the metadata for the node and any children of that node, associating non-hashed data with the hashed data for each node, wherein the non-hashed data has an up-pointer from a child node to any of its immediate parent node, and defining bi-directional edges between the nodes of the Merkle tree having a graph database structure to create a 
reference for the up-pointers associated with each Merkle tree node).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of MacInnis in view of Starling to teach generating the IPES metadata comprises organizing the pieces of block data based on a Merkle database availability group (DAG) algorithm. One would be motivated to do so as a Merkle tree with each node having a hashed value of the metadata for the node and any children of that node, associating non-hashed data with the hashed data for each node, wherein the non-hashed data has an up-pointer from a child node to any of its immediate parent  (Starling: abstract).

As per claim 20, the claim resembles claim 19 and is rejected under the same rationale.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure that is directed to deploying a new virtual appliance on a data processing center structure information of the new virtual appliance is determined. The structure information of the new virtual appliance includes an indication of the new virtual machines and an indication of the new Software programs of each new virtual machine 
The deployment method includes the following steps. Structure information of the new virtual appliance is determined (for example, by extracting it from an appliance repository if available, or discovering it from an image of the new virtual appliance and storing it into the appliance repository otherwise) (US 8,863,125 B2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SM A RAHMAN/Primary Examiner, Art Unit 2458